DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/15/2022 has been entered.
 
Acknowledgement
The Amendment filed on 08/15/22, responding to the Office action mailed on 05/13/21, has been entered into the record.  The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 1-9.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a first portion, a second portion (claim 1); a first region and a second region (claim 8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 7 is objected to because of the following informalities:  a repeated limitation in the claim.
“the one of the plurality of second semiconductor regions contacts with the one of the plurality of third semiconductor regions”, as amended in lines 3-4 from the bottom on p.7, and left over before the last line of claim 7 on p.8. It is suggested by the examiner that the repeated limitation is removed on p. 8, similar to the amended claim 1.

Claims 1-9 are objected to because of the following informalities:  inconsistent terminology not shown in the drawings. Claim 1 and dependent claims use ”a first portion and a second portion”, not labeled in the drawings.  Claim 8 uses “a first region and second region”, also not labeled in the drawings.
  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et. al., U. S. Pat. Pub. 2020/0119187, hereafter Arai, in view of Tamura et. al., U.S. Pat. Pub. 2016/0035881, hereafter Tamura.
Regarding claim 1, Arai discloses (Figs 2A, 2B, 3) a semiconductor device, comprising:
a first electrode [136];
a first semiconductor region [112] provided on the first electrode [136] and electrically connected to the first electrode [136], the first semiconductor region being of a first conductivity type (n-type), the first semiconductor region including a first portion and a second portion, the second portion being provided around the first portion along a first plane perpendicular to a first direction, the first direction being from the first electrode toward the first semiconductor region (the portions are, e.g., portions in regions A1 and A2, as marked in Figs 2A and 3).
a junction region [113], [115] provided on the first portion and the second portion, the junction region including a plurality of second semiconductor regions [113] of the first conductivity type (n-type), 
a plurality of third semiconductor region [115] of a second conductivity type (p-type), the plurality of the second semiconductor regions [113] and the plurality of third semiconductor regions [115] being alternately provided in a second direction (horizontal) perpendicular to the first direction (vertical),
an impurity concentration of the first conductivity type in one of the plurality of second semiconductor regions [113] and an impurity concentration of the first conductivity type in another one of the plurality of second semiconductor regions [113] each being less than an impurity concentration of the first conductivity type in the first semiconductor region [112], the one of the plurality of second semiconductor regions being positioned on the first portion (region A1), the other one of the plurality of second semiconductor regions being positioned on the second portion (region A2, as seen from notations in Fig. 2A, + sign for n+ means heavier doping than n);
a fourth semiconductor region [114] provided around the junction region [113], [115] along the first plane, the fourth semiconductor region being of the first conductivity type (n-type), an impurity concentration of the first conductivity type in the fourth semiconductor region [114] being less than the impurity concentration of the first conductivity type in the first semiconductor region [112] (the notations n and n+ in Fig. 2A discloses this limitation; also par. [0100],[0102] explicitly specify the concentrations);
a fifth semiconductor region [116] provided on one of the plurality of third semiconductor regions [115], the fifth semiconductor region being of the second conductivity type (p-type) (This limitation is met in the active region A1, as seen more clearly in Fig.14 having multiple fifth semiconductor regions between gate electrodes [922]), 
 	a sixth semiconductor region [124] provided on the fifth semiconductor region, the sixth semiconductor region being of the first conductivity type (n-type) (par. [0114]-[0116]);
a gate electrode [122] facing the fifth semiconductor region [116] via a gate insulating layer [120]; and
a second electrode [134] provided on the fifth and sixth semiconductor regions, the second electrode being positioned on the first portion (A1) and not on the second portion (A2), the second electrode being electrically connected [130] to the fifth and sixth semiconductor regions,
wherein a concentration of the first element (element “xxx” in Fig. 2A, see also Fig. 2B) in one of the plurality of second semiconductor region [113] and a concentration of the first element in the other the plurality of second semiconductor regions [113]  is greater than the concentration of the first element in the first semiconductor region [112] and greater than a concentration of the first element in the fourth semiconductor region [114], the first element is at least one selected from the group consisting of a heavy metal and a proton (par. [0140], due to diffusion the concentration will decrease away from line element “xxx”), or
wherein a density of traps in one of the plurality of second semiconductor regions [113] and a density of traps in the other one of the plurality of second semiconductor regions [113] each are  greater than a density of traps in the first semiconductor region [112] (Fig. 2B) and greater than a density of traps in the fourth semiconductor region [114] (See Fig. 2A,2B).
Arai fails to explicitly disclose
the one of the plurality of second semiconductor regions contacts with the one of the plurality of third semiconductor regions [202b],
an upper portion of the other one of the plurality of second semiconductor regions [202a] is arranged with the fifth semiconductor region [203] in the second direction.
However. Tamura discloses (Fig. 2A)
the one of the plurality of second semiconductor regions[202a]  contacts with the one of the plurality of third semiconductor regions [202b],
an upper portion of the other one of the plurality of second semiconductor regions [202a] is arranged with the fifth semiconductor region [203] in the second direction.
The difference of the limitations of Arai and Tamura is conventional for trench (Arai) and planar (Tamura) gate electrodes in a vertical DMOS device. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify trench gate device of Arai with the planar device of Tamura because planar gate device has increased short tolerance because of higher on resistance (a well known advantage of a planar gate DMOS device over a trench gate DMOS device).
Regarding claim 2, Arai in view of Tamura discloses everything as applied above.  Arai further discloses (Figs 2A, 2B) wherein a concentration of the first element (element “xxx” in Fig. 2A, see also Fig. 2B) in one of the plurality of third semiconductor regions [115] is greater than the concentration of the first element in the first semiconductor region [112] and greater than the concentration of the first element in the fourth semiconductor region [114], or
a density of traps in one of the plurality of third semiconductor regions is greater than the density of traps in the first semiconductor region and greater than the density of traps in the fourth semiconductor region (Fig. 2B, both limitations are satisfied by Arai),
Regarding claim 3, Arai in view of Tamura discloses everything as applied above. Arai further discloses (Figs 2A, 2B) wherein the concentration of the first element (element “xxx” in Fig. 2A, see also Fig. 2B) in one of the plurality of second semiconductor regions [113] and the concentration of the first element in the other one of the plurality of second semiconductor regions [113] each are greater than the concentration of the first element in the first semiconductor region [112] (Fig. 2B) and greater than the concentration of the first element in the fourth semiconductor region [114] (Fig. 2A, element “xxx”, see also Fig. 2B).
Arai fails to explicitly disclose wherein the first element is at least one selected from the group
consisting of gold, ruthenium, rhodium, palladium, osmium, iridium, and platinum.
	However, Tamura discloses (par. [0044], [0049) wherein the first element is at least one selected from the group consisting of gold, ruthenium, rhodium, palladium, osmium, iridium, and platinum.
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use cited metals instead of Helium or protons used by Arai, because Tumura teaches that these metals can be used as lifetime killers instead of protons of Arai (par [0049]).
	Regarding claims 4 and 5, Arai in view of Tamura discloses everything as applied above. The claims refer to concentration distribution of the first element in the junction region and between the junction region and the fourth or first semiconductor regions.
	While these limitations are not explicitly taught by the prior art of record, they are nevertheless obvious because it was held that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP, Latest Edition, 2144.05.II.A).
Regarding claim 7, Arai discloses a method for manufacturing a semiconductor device, the
method comprising (Fig. 2A):
diffusing (par. [0211]) a first element (par [0199]) into a junction region [113], [115] of a structure body, the first element being at least one selected from the group consisting of a heavy metal element and a proton (par. [0199], proton is diffusing at cited annealing temperatures),
forming an electrode [134] on the structure body,
the structure body including a first semiconductor region [112] of a first conductivity type (n-type), the first semiconductor region including a first portion (Region A1) and a second portion (region A2), the second portion (Region A2) being provided around the first portion (Region A1) in a first plane,
the junction region [113], [115] provided on the first portion and the second portion, the junction region including:
a plurality of second semiconductor regions [113] of the first conductivity type (n-type), and
a plurality of third semiconductor regions [115] of a second conductivity type (p-type),
the plurality of second semiconductor regions [113] and the plurality of third semiconductor regions [115] being alternately provided in a second direction perpendicular to a first (vertical) direction, the first direction being from the first semiconductor region [112] toward the junction region [113], [115] and perpendicular to the first plane,
an impurity concentration of the first conductivity type in one of the plurality of second semiconductor regions [113] and an impurity concentration of the first conductivity type in another one of the plurality of second semiconductor regions [113] each being less than an impurity concentration of the first conductivity type in the first semiconductor region [112], the one of the plurality of second semiconductor regions being positioned on the first portion (region A1), the other one of the plurality of second semiconductor regions being positioned on the second portion (region A2, as seen from notations in Fig. 2A, + sign for n+ means heavier doping than n),
a fourth semiconductor region [114] provided around the junction region [113],[115] along the first plane, the fourth semiconductor region being of the first conductivity type (n-type) and including a lower first-conductivity-type impurity concentration than the first semiconductor region [112] (the notations n and n+ in Fig. 2A discloses this limitation; also par. [0100], [0102] explicitly specify the concentrations),
a fifth semiconductor regions [116] provided on one of the plurality of third semiconductor regions [115], the fifth semiconductor region being of the second conductivity type (p-type), the one of the plurality of second semiconductor regions contacts with the one of the plurality of third semiconductor regions,
a sixth semiconductor region [124] provided on the fifth semiconductor region [116], the sixth semiconductor region being of the first conductivity type (n-type) (see Fig. 14 for details of the active region).
a gate electrode [122] provided on the fifth semiconductor region [116] and the sixth semiconductor region [124], the gate electrode facing the fifth semiconductor regions via a gate insulating layer [120], and
an insulating layer [120] provided on the junction region [113],[115]  and the fourth semiconductor region [114] around the plurality of gate electrodes [122],
the diffusion causing a concentration of the first element in one of the plurality of second semiconductor regions and a concentration of the first element in the other one of the plurality of second semiconductor regions to be greater than a concentration of the first element in the first semiconductor region and greater than a concentration of the first element in the fourth semiconductor region by diffusing the first element via a gap between mutually-adjacent gate electrodes of the plurality of gate electrodes (this limitation is satisfied in the configuration of Fig. 2A), the one of the plurality of second semiconductor regions [113] contacts with the one of the plurality of third semiconductor regions [115]. 
Arai fails to explicitly disclose:
an upper portion of the other one of the plurality of second semiconductor regions is arranged with the fifth semiconductor region in the second direction.
However, Tamura discloses (Fig. 1A)
an upper portion of the other one of the plurality of second semiconductor regions [4a] is arranged with the fifth semiconductor region [5] in the second direction (horizontally).
It would have been obvious to one having ordinary skill in the art to modify trench gate design of Arai to planar gate of Tamura, resulting in this limitation, because it results in a more reliable device, since planar gate is known to have a greater on-resistance, and both designs are well known in the art.
Regarding claim 8, Arai discloses (Figs 2A, 2B, 3) a semiconductor device, comprising:
a first electrode [136];
a first semiconductor region [112] provided on the first electrode [136] and electrically connected to the first electrode [136], the first semiconductor region being of a first conductivity type (n-type);
  a first region ( in A1) and a second region (in A2) provided on the first semiconductor region, the second region provided around the first region along a first plane perpendicular to a first direction, the first direction being from the first electrode [136] toward the first semiconductor region [112], the first region and the second region including
a plurality of second semiconductor regions [113] of the first conductivity type (n-type), and
a plurality of third semiconductor region [115] of a second conductivity type (p-type), the plurality of the second semiconductor regions [113] and the plurality of third semiconductor regions [115] being alternately provided in a second direction (horizontal) perpendicular to the first direction (vertical),
an impurity concentration of the first conductivity type in one of the plurality of second semiconductor regions [113]  in the first region (in A1) and an impurity concentration of the first conductivity type in another one of the plurality of second semiconductor regions [113] in the second region (in A2) each being less than an impurity concentration of the first conductivity type in the first semiconductor region [112];
a fourth semiconductor region [114] provided around the first region (A1) and the second region (A2) along the first plane, the fourth semiconductor region being of the first conductivity type (n-type), an impurity concentration of the first conductivity type in the fourth semiconductor region [114] being less than the impurity concentration of the first conductivity type in the first semiconductor region [112] (the notations n and n+ in Fig. 2A discloses this limitation; also par. [0100],[0102] explicitly specify the concentrations);
a fifth semiconductor region [116] provided on one of the plurality of third semiconductor regions [115], the fifth semiconductor region [116] being of the second conductivity type (p-type); 
 	a sixth semiconductor region [124] provided on the fifth semiconductor region, the sixth semiconductor region being of the first conductivity type (n-type) (par. [0114]-[0116]);
a gate electrode [122] facing the fifth semiconductor region [116] via a gate insulating layer [120]; and
a second electrode [134] provided on the first region (A1) and not provided on the second region (A2), the second electrode being electrically connected [130] to the fifth and sixth semiconductor regions, 
wherein a concentration of the first element (element “xxx” in Fig. 2A, see also Fig. 2B) in one of the plurality of second semiconductor region [113] and a concentration of the first element in the other the plurality of second semiconductor regions [113]  is greater than the concentration of the first element in the first semiconductor region [112] and greater than a concentration of the first element in the fourth semiconductor region [114], the first element is at least one selected from the group consisting of a heavy metal and a proton (par. [0140], due to diffusion the concentration will decrease away from line element “xxx”).
Arai fails to explicitly disclose
the one of the plurality of second semiconductor regions contacts with the one of the plurality of third semiconductor regions [202b],
an upper portion of the other one of the plurality of second semiconductor regions [202a] is arranged with the fifth semiconductor region [203] in the second direction.
However. Tamura discloses (Fig. 2A)
the one of the plurality of second semiconductor regions[202a]  contacts with the one of the plurality of third semiconductor regions [202b],
an upper portion of the other one of the plurality of second semiconductor regions [202a] is arranged with the fifth semiconductor region [203] in the second direction.
The difference of the limitations of Arai and Tamura is conventional for trench (Arai) and planar (Tamura) gate electrodes in a vertical DMOS device. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify trench gate device of Arai with the planar device of Tamura because planar gate device has increased short tolerance because of higher on resistance (a well known advantage of a planar gate DMOS device over a trench gate DMOS device).
Regarding claim 9, Arai in view of Tamura discloses everything as applied above. Arai fails to explicitly disclose wherein the first element is a heavy metal element.
However, Tamura discloses (par. [0044], [0049])  wherein the first element is a heavy metal element.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use heavy metals instead of Helium or protons used by Arai, because Tamura teaches (par. [0049]) that heavy metals can be used as lifetime killers instead of protons of Arai..


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Arai et. al., U. S. Pat. Pub. 2020/0119187, hereafter Arai,  in view of Tamura et. al., U.S. Pat. Pub. 2016/0035881, hereafter Tamura, and further in view of Tamura et. al., U.S. Pat. 9,219,141, hereafter ‘141.
Regarding claim 6, Arai discloses everything as applied above. Arai fails to explicitly disclose further comprising: a seventh semiconductor region provided between the first electrode and the first semiconductor region, the seventh semiconductor region being of the first conductivity type and including a higher first-conductivity-type impurity concentration than the first semiconductor region.
	However, ‘141 discloses (Fig. 1A) further comprising: a seventh semiconductor region [1] provided between the first electrode [Drain] and the first semiconductor region [2], the seventh semiconductor region being of the first conductivity type and including a higher first-conductivity-type impurity concentration than the first semiconductor region [2].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the structure of Arai with a structure of ‘141 with an additional seventh semiconductor region, because ‘141 teaches (Col. 2, lines 37-62, Col. 3, lines 38-44) that such a modification improves noise in MOSFET operation.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejections.
The substantial amendments are focused on the configuration of doping regions. The amendments overcome the rejection under 35 U.S.C. 102(a)(1) over Arai. However, it appears a mapping of the amended claims can be made with an obviousness type rejection, as applied above.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: analogous prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR V BARZYKIN whose telephone number is (571)272-0508. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BILKIS JAHAN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
/VICTOR V BARZYKIN/              Examiner, Art Unit 2817